DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments to claims 1, 9 and 21 and the arguments presented has overcome the rejection of claims 1-16 and 21-24 as presented in the previous Office Action dated 11/26/2021. Therefore, the Examiner has withdrawn the previously presented rejection in this present action. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In the previous Office Action claims 1-16 and 21-24 were rejected as being unpatentable over the combined discloeus of Yu (169) in view of Dziomkina (870). Presently, Applicant has amended independent claim 1 to now include the recitation, ‘…and a part of the photo catalytic layer is disposed between the capping layer and absorber layer…’. Applicant has also amended independent claim 9 to now include the recitation, ‘…a buffer layer between the photo catalytic layer and the absorber layer…’ Furthermore, Applicant has amended independent claim 21 to include the recitation, ‘…a photocatalytic layer disposed directly on the reflective multilayer…’ Applicant has persuasively demonstrated how these amendments to independent claims 1, 9 and 21 distinguish the reflective mask of claims 1, 9 and 21 as amended from the disclosures and illustrations of Yu in view of Dziomkina. Moreover, the prior art fails to provide other relevant disclosures which either cure the deficiencies of Yu and Dziomkina to teach and/or suggest the limitations of claims 1, 9 and 21 as amended or that teach and/or suggest the reflective masks of independent claims 1, 9 and 21 as amended. Therefore, independent claims 1, 9 and 21 and claims 2-7, 10-16 and 22-24 depending therefrom are allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEEN O SULLIVAN whose telephone number is (571)272-6569. The examiner can normally be reached Mon-Fri: 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CALEEN O SULLIVAN/Primary Examiner, Art Unit 2899